
	
		I
		112th CONGRESS
		1st Session
		H. R. 2936
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Boren (for
			 himself, Mr. Donnelly of Indiana,
			 Mr. Altmire,
			 Mr. Baca, Mr. Barrow, Mr.
			 Cardoza, Mr. Matheson,
			 Mr. McIntyre,
			 Mr. Michaud,
			 Mr. Ross of Arkansas,
			 Mr. Schiff,
			 Mr. David Scott of Georgia, and
			 Mr. Shuler) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To amend the Small Business Jobs Act of 2010 with respect
		  to the Small Business Administration’s Express Loan Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Administration Express Loan Extension Act of
			 2011.
		2.Temporary express
			 loan enhancementSection
			 1135(b) of the Small Business Jobs Act of 2010 is amended by striking
			 Effective 1 year after and inserting On the date that is
			 2 years after.
		
